DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 234, 236.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 and 20-21 recite the limitation "the outer surface of the formulation delivery head housing" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation is the reciprocating member in claim 12.
Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US Pub # 2005/0199254).
In regards to claim 1, Kang teaches a formulation delivery head, comprising:
a manifold chamber (62) defined within a formulation delivery head housing (60) and having a fluid inlet (61) in fluid communication with a first formulation fluid source (11);
a plurality of outlet nozzles (64) configured to discharge a first formulation from the manifold chamber (see arrows in Figure 7); and
a distribution protrusion (402) extending into the manifold chamber and configured to direct the flow of the first formulation from the fluid inlet to each of the plurality of outlet nozzles (Paragraph 0053).
Regarding claim 3, Kang teaches a second fluid formulation source (12) in fluid communication with the fluid inlet of the manifold chamber.
Regarding claim 4, Kang teaches a mixer (30) positioned between the first and second fluid formulation sources and the manifold chamber for mixing the first formulation and a second formulation prior to distribution from the plurality of outlet nozzles (see Figure 1).
Regarding claim 5, Kang teaches each of the plurality of nozzles extends outwardly from the formulation delivery head housing and are arranged in a row along a length of the formulation delivery head housing (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, as applied to claim 1 above.
In regards to claim 2, Kang teaches dispensing, where dispensing must contain a flow rate; but does not expressly state that the flow rate of the first formulation discharged from each of the plurality of nozzles is within 20% of the average flow rate of the first formulation from the plurality of outlet nozzles. However, as the components are equally mixed prior to dispensing, there is no indication that the components would not be substantially equal to one another during dispensing. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the flow rate of the first formulation discharged from each of the plurality of nozzles of Kang to be within 20% of the average flow rate of the first formulation in the plurality of outlet nozzles, as there is no .

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang, as applied to claim 5 above, in view of Morgenstern et al. (US Pub # 2007/0235053).
In regards to claims 6-7, Kang teaches the plurality of nozzles extend from an outer surface of the formulation delivery head housing (see Figure 6) to a same length; but does not teach each of the nozzles has a length between 1.4-1.8cm from the outer surface of the formula delivery head housing. However, Morgenstern et al. teaches a plurality of nozzles (40) that extend 1.5cm (Paragraph 0031) from a surface of a formulation delivery head housing (30). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nozzles of Kang to extend 1.5cm from its application housing, as taught by Morgenstern et al. in order to optimally penetrate the hair for deposit of the product to be dispensed.
Regarding claims 8-11, Kang teaches the formula delivery housing; but does not teach a plurality of standoff protrusions extending outwardly from the formulation delivery head housing substantially in the direction of the plurality of nozzles, wherein the length of each of the plurality of standoff protrusions is longer than the length of each of the plurality of nozzles such that outlets of each of the plurality of nozzles are spaced away from an application surface.
 However, Morgenstern et al. teaches a formulation delivery head housing to contain both spaced nozzles (40) and standoff protrusions (46) extending outwardly from the formulation delivery head housing substantially in the direction of the plurality of nozzles (see Figure 1, which teaches that the standoff protrusions are arranged in a row along a length of the delivery head housing), wherein the length of each of the plurality of standoff protrusions is longer than the length of each of the plurality of nozzles such that outlets of each of the plurality of nozzles are spaced away from an application surface .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, as applied to claim 1 above, in view of Britva et al. (US Pub # 2014/0007895).
Regarding claim 12, Kang teaches the nozzles to apply product, but does not teach reciprocating member configured to reciprocate the plurality of nozzles. 
However, Britva et al. teaches a dispensing comb to have a reciprocating member configured to reciprocate its application nozzles (Paragraph 0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispending comb of Kang to contain the reciprocating means of Britva et al. in order to allow the dispensed product to better penetrate the hair (Britva et al. Paragraph 0051).

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Samain (US Pub # 2014/0352714).
In regards to claim 13 and 17-18, Kang teaches a formulation delivery head, comprising:
a manifold chamber (62) defined within a formulation delivery head housing (60) and having a fluid inlet (61) in fluid communication with a first formulation fluid source (11);
a plurality of outlet nozzles (64) configured to discharge a first formulation from the manifold chamber (see arrows in Figure 7); and

Kang does not teach an energy source configured to deliver energy to an application surface (claim 1), such as ultraviolet radiation source configured to illuminate the plurality of nozzles (claim 17) or a heat source configured to heat the the formulation prior of delivering (claim18).
However, Samain teaches a hair dye application device (Paragraph 0042) to contain an energy source configured to deliver energy to an application surface (Paragraphs 0100-0102) where such application can be heat (Paragraphs 0105-0109) or ultraviolet radiation (Paragraph 0116). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the formulation delivery device of Kang to include the energy source of Samain in order to provide means to optimize the product to be applied (Samain, Paragraphs 0059-0061).
Regarding claim 14, Kang teaches dispensing, where dispensing must contain a flow rate; but does not expressly state that the flow rate of the first formulation discharged from each of the plurality of nozzles is within 20% of the average flow rate of the first formulation from the plurality of outlet nozzles. However, as the components are equally mixed prior to dispensing, there is no indication that the components would not be substantially equal to one another during dispensing.
Regarding claim 15, Kang teaches a second fluid formulation source (12) in fluid communication with the fluid inlet of the manifold chamber.
Regarding claim 16, Kang teaches a mixer (30) positioned between the first and second fluid formulation sources and the manifold chamber for mixing the first formulation and a second formulation prior to distribution from the plurality of outlet nozzles (see Figure 1).
Regarding claim 19, Kang teaches each of the plurality of nozzles extends outwardly from the formulation delivery head housing and are arranged in a row along a length of the formulation delivery head housing (see Figure 1).

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Samain, as applied to claim 19 above, in further view of Morgenstern et al. 
In regards to claims 20-21, Kang teaches the plurality of nozzles extend from an outer surface of the formulation delivery head housing (see Figure 6) to a same length; but does not teach each of the nozzles has a length between 1.4-1.8cm from the outer surface of the formula delivery head housing. However, Morgenstern et al. teaches a plurality of nozzles (40) that extend 1.5cm (Paragraph 0031) from a surface of a formulation delivery head housing (30). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the nozzles of Kang to extend 1.5cm from its application housing, as taught by Morgenstern et al. in order to optimally penetrate the hair for deposit of the product to be dispensed.
Regarding claims 22-25, Kang teaches the formula delivery housing; but does not teach a plurality of standoff protrusions extending outwardly from the formulation delivery head housing substantially in the direction of the plurality of nozzles, wherein the length of each of the plurality of standoff protrusions is longer than the length of each of the plurality of nozzles such that outlets of each of the plurality of nozzles are spaced away from an application surface.
 However, Morgenstern et al. teaches a formulation delivery head housing to contain both spaced nozzles (40) and standoff protrusions (46) extending outwardly from the formulation delivery head housing substantially in the direction of the plurality of nozzles (see Figure 1, which teaches that the standoff protrusions are arranged in a row along a length of the delivery head housing), wherein the length of each of the plurality of standoff protrusions is longer than the length of each of the plurality of .

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Samain, as applied to claim 13 above, in view of Britva et al.
Regarding claim 26, Kang teaches the nozzles to apply product, but does not teach reciprocating member configured to reciprocate the plurality of nozzles. 
However, Britva et al. teaches a dispensing comb to have a reciprocating member configured to reciprocate its application nozzles (Paragraph 0047). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dispending comb of Kang to contain the reciprocating means of Britva et al. in order to allow the dispensed product to better penetrate the hair (Britva et al. Paragraph 0051).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489.  The examiner can normally be reached on M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.K/Examiner, Art Unit 3772   

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772